Citation Nr: 1815318	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-33 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a separate compensable rating for diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2018.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his symptoms of urinary frequency and incontinence are due to nephropathy associated with his service-connected diabetes mellitus, not his non-service-connected prostatic hypertrophy.  The Veteran is already service-connected for diabetes mellitus, type II, with diabetic nephropathy and erectile dysfunction.  Therefore, the current issue is which symptoms are properly attributed to his service-connected diabetic nephropathy.  The most recent VA examination was conducted in March 2015 and does not discuss urinary frequency.  Upon remand, a new examination should be scheduled to assess the current severity and symptoms of the Veteran's service-connected diabetic nephropathy, including whether the Veteran's urinary frequency is a symptom of the Veteran's service-connected diabetic nephropathy.  Additionally, the March 2015 examination noted recurring albuminuria, but did not discuss whether the recurrent albuminuria was accompanied by hyaline and granular casts or red blood cells, as is required for a compensable rating under 38 C.F.R. § 4.115a.  The new examination should clarify this issue as well.

The claims folder should also be updated to include VA treatment records compiled since August 17, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain all treatment records for the Veteran from the Michael E. DeBakey VA Medical Center in Houston, Texas, and all associated outpatient clinics, dated from August 17, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected diabetic nephropathy.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail and associated functional impairment.  The examiner is asked to clarify whether the Veteran's recurrent albuminuria, which is identified in the March 2015 examination, is associated with hyaline and granular casts or red blood cells.  

The examiner is also asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's urinary frequency and incontinence are symptoms of service-connected diabetic nephropathy, as opposed to his non-service-connected prostatic hypertrophy.  If the examiner is unable to distinguish between the symptoms of service-connected diabetic nephropathy and non-service-connected prostatic hypertrophy, he or she must so state.  The examiner is to provide adequate rationale to support all opinions provided.

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

